Citation Nr: 1101361	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than September 14, 2005, 
for an award of a total rating for individual unemployability due 
to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to May 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2009.  This matter was 
originally on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  A claim for entitlement to a TDIU is part and parcel of the 
Veteran's claim for increased evaluation received on August 10, 
2000.

2.  Medical evidence of record indicates that in May 1997, the 
Veteran was determined to be totally and permanently disabled due 
to End Stage Renal Disease by her private physician.

3.  Although the symptoms of the Veteran's service-connected 
disability has fluctuated in severity, there is no opinion of 
record which indicates that from September 1, 2000, the Veteran 
was not totally and permanently disabled due to End Stage Renal 
Disease.


CONCLUSION OF LAW

The criteria for an effective date of September 1, 2000, for 
entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's June 2009 Remand, the Appeals Management 
Center (AMC) adjudicated the inextricably intertwined claim of 
whether there was clear and unmistakable evidence in the January 
2002 rating decision, and issued a Supplemental Statement of the 
Case.  Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's June 2009 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  



Earlier Effective Date

The Veteran seeks an effective date prior to September 14, 2005, 
for the award of a TDIU.  

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110.  The general rule with regard to an award of increased 
disability compensation is that the effective date for such an 
award will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An exception to 
this rule applies where the evidence demonstrates that a 
factually ascertainable increase in disability occurred during 
the one-year period preceding the date of receipt of the claim 
for increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore apply 
to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In the present case, the effective date of September 14, 2005, 
was assigned because it was the date that the Veteran filed her 
application for a TDIU.

A TDIU will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total 
rating is based on a disability or combination of disabilities 
for which the schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. § 3.341 (2010).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such disability, 
this disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  For purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system such 
as the digestive system will be considered one disability.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or disabilities 
are met and in the judgment of the rating agency, such service-
connected disabilities render the Veteran unemployable.  38 
C.F.R. § 4.16(a) (2010).  If the above percentages are not met, 
the Veteran's claim may still be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, when the evidence of record shows that Veteran is 
"unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities."  38 C.F.R. § 
4.16(b) (2010).

Historically, the Veteran filed her original claim for 
compensation on April 7, 1997.  In June 1997 service connection 
for a kidney condition with related high blood pressure, 
proteinuria, hematuria and recurrent urinary tract infection was 
denied.  In support of her claim, the Veteran submitted a VA Form 
21-4138, Statement in Support of Claim, completed by her 
physician, Dr. Kaufhold, who noted that the Veteran had been 
receiving medical care in the Nephrology Clinic at Wright-
Patterson Medical Center since 1991, that she had End Stage Renal 
Disease due to Focal Segmental Glomeruloschlerosis, that she was 
planning to begin Peritoneal Dialysis near the end of May 1997 
and had begun the process of training in this method, and that he 
believed that she would do well with the therapy and should have 
excellent rehabilitation but that for the purposes of disability 
determination, she was totally and permanently disabled due to 
the End Stage Renal Disease.

By rating decision dated in January 1998, service connection for 
a kidney condition was granted and a 100 percent disability 
rating was assigned from April 7, 1997.

In June 1999, the Veteran underwent VA examination.  The Veteran 
reported that she was in the Air Force for three years and that 
after discharge she was a computer operator until 1997 when he 
kidneys eventually failed, and she had to receive a transplant.  
The Veteran reported that she had not worked since 1997.

In September 1999, the RO proposed to reduce the disability 
rating for the Veteran's service-connected renal disease with 
hypertension from 100 percent to 30 percent.  The RO explained 
that the 100 percent evaluation was assigned as of the date of 
hospital admission for transplant surgery but that one year 
following hospital discharge, residual disability is determined 
by findings from a VA examination conducted at that time.  In May 
2000, the RO reduced the Veteran's disability rating from 100 to 
30 percent effective September 1, 2000 and granted service 
connection for central scotoma, left eye, due to branch retinal 
artery occlusion rated as 10 percent disabling effective June 14, 
1999.

In August 2000, the RO received the Veteran's letter noting, 
"Recent lab results are enclosed for aiding in your re-
evaluation of reducing my disability from 100%.  I am having 
constant edema on my fingers and lower extremities every[]day.  
Dr. Burgess from Wright-Patt[erson] Medical Center prescribed me 
edecrin 50 mg for the swelling.  I am also constantly shaking 
recently.  Thank you for your kind consideration."  

The RO correctly construed the August 2000 communication as a 
claim for increased evaluation for service-connected renal 
disease with hypertension.  By rating decision dated in January 
2002, the disability rating for the renal disease, focal 
segmental glomerulosclerosis, hypertension, was increased to 60 
percent effective September 1, 2000.  In addition, service 
connection was established for right inguinal hernia repair, 
residuals, secondary to renal dialysis, rated as 10 percent 
disabling effective from August 31, 2000, bringing the combined 
evaluation for compensation to 70 percent.

The Board initially observes that a TDIU rating contemplates that 
the schedular rating is less than total.  38 C.F.R. § 4.16(a) 
(2010).  The Board notes that a 100 percent rating was 
established for renal disease, focal segmental 
glomerulosclerosis, with hypertension, chronic urinary tract 
infections, anemia, and edema from April 7, 1997 through August 
31, 2000.  Thus, a TDIU is not available from April 7, 1997 
through August 31, 2000.  See Vettese v. Brown, 7 Vet App. 31 
(1994); Holland v. Brown, 6 Vet App. 443 (1994); Bradley v. 
Peake, 22 Vet. App. 280 (2008).

Thus the issue in this case is whether a TDIU is warranted from 
September 1, 2000.  

As noted above, a TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation therefore apply to a TDIU claim.  Thus, three 
possible dates may be assigned for a TDIU depending on the facts 
of a case:  (1) if it is shown that a Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities after the claim is filed, the date 
entitlement arose; (2) if it is shown that the Veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities within 1 year prior to 
the date the claim is filed, the date it was factually 
ascertainable (38 C.F.R. § 3.400(o)(2)); or (3) if it shown that 
the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities 
more than a year prior to the date the claim is filed, the date 
that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for a TDIU under 
the effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for a TDIU was received 
and, if possible, (2) when the criteria for a TDIU were met. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r) 
(2010).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 
34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Any communication indicating intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  38 C.F.R. § 3.155(a) (2010). 

In this case, as noted above, on August 10, 2000, the Veteran 
submitted her statement construed by the RO as a request for a 
re-evaluation of her service-connected renal disability which was 
to be reduced to 30 percent from 100 percent effective September 
1, 2000.

In Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), 
the U.S. Court of Appeals for the Federal Circuit held that once 
a Veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability.  
In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the U.S. Court 
of Appeals for Veterans Claims held that a request for TDIU is 
not a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation and that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.

In this case, prior to September 1, 2000, the record included 
evidence of unemployability.  The May 1997 VA Form 21-4138 
completed by Dr. Kaufhold noted that the Veteran was totally and 
permanently disabled due to End Stage Renal Disease.  At the June 
1999 VA examination, the Veteran reported that she was in the Air 
Force for three years and that after discharge, she was a 
computer operator until 1997 when her kidneys eventually failed, 
and she had to receive a transplant and that she had not worked 
since 1997.  At the August 2001 VA examination, the Veteran 
reported problems with hypertension, daily nausea, intermittent 
dizziness, and right lower quadrant abdominal pain since having 
the renal transplant.   The Veteran reported that she was not 
employed but was going to college part time.    

Thus, the Board finds that the May 1997 VA Form 21-4138, the June 
1999 VA examination report, and the August 2001 VA examination 
report reasonably raise the question of whether the Veteran was 
unemployable due to the disability.  Therefore, the Board finds 
that a claim for a TDIU was included in the claim for increased 
rating received by VA on August 10, 2000.  

As noted above, three possible dates may be assigned for a TDIU 
depending on the facts of a case:  (1) if it is shown that a 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities after 
the claim is filed, the date entitlement arose; (2) if it is 
shown that the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities within 1 year prior to the date the claim is filed, 
the date it was factually ascertainable (38 C.F.R. § 
3.400(o)(2)); or (3) if it shown that the Veteran was unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities more than a year prior to the 
date the claim is filed, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997).

In May 1997, Dr. Kaufhold noted that he believed that the Veteran 
was totally and permanently disabled due to the End Stage Renal 
Disease.  Further, in February 2010, Dr. Barnes noted that the 
Veteran had a failed kidney transplant and resultant end stage 
renal disease and that as such she was required to report to the 
Wright Patterson Medical Center outpatient hemodialysis unit 
every Monday, Wednesday, and Friday for up to five hours to pre 
and post-hemodialysis procedures.  Dr. Barnes also noted that 
after dialysis, the Veteran had fatigue and nausea and that it 
was required until she received a second kidney transplant.  
Thus, in this case, the evidence indicates that it was shown that 
the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected disability 
more than one year prior to the date the claim was filed and 
again after failed kidney transplant.  

Although there appears to have been improvement in the Veteran's 
health after the kidney transplant in January 1998 and decline in 
the Veteran's health in 2005 when renal functions began to 
deteriorate again, there is no opinion of record which indicates 
that the Veteran was no longer permanently and totally disabled 
and no opinion which indicates that the Veteran was able to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities during the period after the 
transplant and before the transplant failure.  

The RO granted entitlement to individual unemployability on the 
basis that evidence showed that the Veteran was unable to follow 
a substantially gainful occupation as the result of service 
connected disability.  The RO noted that the Veteran had a biopsy 
of the kidney in August 2005 which revealed chronic allograft 
nephropathy and laboratory studies showed that the Veteran's 
kidney function had been gradually worsening, and that she was 
hospitalized in August 2005 due to symptomatic hyponatremia (low 
sodium level) with seizures due to chronic kidney disease.  The 
RO noted that the Veteran had frequent, regular visits with her 
physician and was requiring weekly injections for her iron 
deficiency anemia.  The RO noted that the Veteran was taking 
prescribed antibiotics for chronic urinary tract infections and 
reported fatigue, nausea, headaches, tremors, and edema that were 
all noted to be associated with her kidney disease or the 
medications used to treat her kidney disease and associated 
hypertension.

At the January 2007 VA examination, the examiner noted that the 
Veteran got along well until 2005 when renal functions began to 
deteriorate again and that a biopsy revealed chronic allograph 
nephropathy, possibly secondary to longstanding hypertension or 
rejection.  The Veteran's creatinine was increasing and she was 
advised that the transplanted kidney was failing and was placed 
again the transplant list.  The Veteran reported that she was 
employed from 1992 to 1995 as a computer programmer but missed a 
lot of work because of the medications she needed to take and 
feelings of weakness and fatigue.  She was then a student from 
2000 to 2005 but noted that she missed a lot of schoolwork 
secondary to the use of a lot of medications for 
immunosuppression.  The Veteran reported that she has persistent 
urinary tract infections because of the immunosuppressant 
medications and is on daily antibiotics for this.  The 
medications prescribed at the time of the January 2007 VA 
examination included Prilosec, Bisacodyl, Cipro, Sirolimus 
injection, Avapro, Adalat, Tiazac, Lisinopril, Materna vitamins, 
CellCept, Pravachol, Doxycycline, Orthocept, Aranesp, Levaquin, 
Celexa, Tylenol, and Zomig.

The Board notes an August 2000 progress note indicating the 
Veteran was brought for possible biopsy due to increased glucose 
and creatinine levels, more frequent shaking, fatigue, headaches 
toward the end of day, night sweats, dyspnea, GI symptoms 
controlled with Previcid, right side pain from groin to back 
since transplant.  In addition, in August 2000, the Veteran 
underwent IV administration of 531 cc of InFed for iron 
deficiency anemia.  Private medical records indicate complaints 
of neck pain and numbness in right ring finger radiating up to 
right shoulder, extremity edema, and tremors in March 2001, sinus 
congestion, nausea, and chronic side pain in July 2001, increased 
proteinuria, hypertension, hyperlipidemia, and anemia in August 
2003.  In November 2004, the Veteran complained of right lower 
quadrant pain 7/10 since transplant.  

The Board also notes that in August 2001, the Veteran reported 
constant edema in her fingers and lower extremities and was 
experiencing constant shaking.  On August 31, 2000, the Veteran 
reported a permanent pain on her right side where the new kidney 
was transplanted.  

At the August 2001 VA examination, the Veteran reported elevated 
blood pressure readings, daily nausea due to immunosuppressive 
drugs, intermittent dizziness since being on the medications, and 
intermittent episodes of right lower quadrant abdominal sharp, 
short, and stabbing pain brought on by prolonged sitting or 
increased walking since having the renal transplant.  The Veteran 
also reported edema in the lower extremities at the end of each 
day.  The August 2001 VA examiner noted that the Veteran was 
taking immunosuppressive medications and hypertensive medications 
including some of those noted in January 2007, namely Bisacodyl, 
Cipro, Tiazac, Materna vitamins, CellCept.  In addition to these 
medications, in August 2001, the Veteran was also taking 
Prednisone, Prograf immunosuppressant, and Lasix.  

Although the individual symptoms of the Veteran's service-
connected disabilities have fluctuated, there is no competent 
medical opinion of record that indicates that the overall the 
level of disability has fluctuated to the extent that the Veteran 
was able to secure or follow a substantially gainful occupation 
after she was determined to be permanently and totally disabled 
by her private physician in May 1997.  The Board notes that for 
the purposes of the chapter on pension for non-service-connected 
disability or death, a person is considered to be permanently and 
totally disabled if such person is unemployable as a result of 
disability reasonably certain to continue throughout the life of 
the person.  38 U.S.C.A. § 1502(a).  

There can be no doubt that further inquiry could be undertaken 
with a view towards development of this claim.  However, the 
Court has cautioned VA against seeking additional medical 
opinions where favorable evidence in the record is unrefuted, and 
indicated that it would not be permissible to undertake further 
development if the purpose was to obtain evidence against an 
appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the opinion 
that this point has been attained.  The Board cannot conclude 
that the evidence preponderates against entitlement to an 
effective date prior to September 14, 2005, for the award of a 
TDIU.  Based on the above, the Board finds that the evidence with 
regard to whether the Veteran was not employable due to service-
connected disabilities as of September 1, 2000, is in equipoise.  
That is, a review of the entire record shows that it is at least 
as likely as not that the Veteran was unable to follow a 
substantially gainful occupation solely to her service-connected 
renal disease from September 1, 2000.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.  Accordingly, an effective date of 
September 1, 2000, is assigned for the grant of entitlement to a 
TDIU rating.       




ORDER

Entitlement to an effective date of September 1, 2000, for an 
award of a TDIU is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


